DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 19, Applicant recites “one or more sensors configured to sense a condition of each of the plurality of delivery devices”. However, this limitation creates confusion as it is unclear if this “one or more sensors” are the “sensors” recited as part of Claim 1 in regards to the communication accessory or if these sensors are different. The specification does not provide clarity to the claim only conclusory reciting these “sensors” (Par. 9) whereby upon further exposition of this “kit” no further reference to the “sensors” is made (see Par. 44, 81).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 19 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding Claim 19, Applicant recites “a medicament delivery assembly kit… comprising: the deliver device of claim 1… and the communication accessory of claim 1”. However, the manner in which this claim is recited in reference to Claim 1 creates confusion. Examiner notes that a proper dependent claim must “include all the limitations of the previous claim”. To the extent that these separately claimed “one or more sensors” in Claim 19 do not appear to be referential to the “sensor” of Claim 1 there presents confusion (see above) whether Claim 19 does or does not “include all the limitations of the previous claim” – furthermore Examiner notes that Claim 1 requires the communication accessory and delivery device to be in a positive state of being coupled, whereas Claim 19 merely resolves that the communication accessory should be “configured to releasably couple…” Examiner submits that Claim 19 does not appear to be a proper dependent claim and should be rewritten in independent form for the sake of clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-4, 7-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0354998 (“Bock”).
Regarding Claims 1 and 11, Bock discloses a medicament delivery assembly (1, 2) comprising:
	A delivery device (1) configured to deliver medicament to a user;
	A communication accessory (2) releasably coupled (via e.g. 20-1, 20-2) to the delivery device (see Fig. 4); and
	One or more sensors (see e.g. 25/29 and/or 26 and/or 27 and/or 30) configured to sense a condition of the delivery device (see Par. 80, 82, 83, 86);
	Wherein the communication accessory is configured to receive a first signal from the one or more sensor assembly (see at processor 24 – Fig. 4) and a second signal to an external device (see at 24 and 28 and/or 23 and/or 21 – Par. 64, 84, 85 – specifically the breadth of “second signal to an external device” can reference a wide variety of signals including electrical signals, visual signals, audio signals…etc.) 
	Regarding Claim 2, Bock discloses the delivery device comprises:
A medicament chamber (i.e. the interior of 14) configured to hold a medicament;
A plunger configured to move relative to the medicament chamber to expel the medicament from the medicament chamber (see Par. 58); and
A needle (15) coupled to the medicament chamber, wherein medicament flows through the needle from the medicament chamber to the user (Par. 58).
	Regarding Claim 3, Bock discloses the one or more sensors are configured to sense delivery of a dose of medicament from the medicament chamber (Par. 58, 64, 83, 110, 112).
	Regarding Claim 4, Bock discloses the plunger is moveable relative to the medicament chamber and the one or more sensors are configured to sense a position of the plunger in the medicament chamber (Par. 58, 64, 83, 110, 112 – e.g. the “position” of the plunger can be determined directly by the sound which is associated with movement of the plunger OR indirectly via calculations of dialed/delivered doses).
	Regarding Claim 7, Bock discloses the delivery device includes a bolus delivery button (11) and the one or more sensors are configured to sense activation of the bolus delivery button (Par. 58, 64, 83, 110, 112).
	Regarding Claim 8, Bock discloses the communication accessory includes a processor (24) configured to determine at least one of a number of boluses delivered, a number of boluses remaining, delivery of a dose of medicament from the medicament chamber, and a number of doses of medicament remaining in the medicament chamber (see e.g. Fig. 5A).
	Regarding Claim 9, Examiner notes that the “external device” is not positively required. As such, any “external device” which gathers information from at least one of (28, 23, and/or 21) is understood to be capable of interacting with the device to receive the relevant information which is demonstrative of the set/delivered dose in order to record any of a number of boluses delivered, a time when the bolus was delivered, a number of boluses remaining, a volume of medicament delivered from the medicament chamber, a number of doses delivered from the medicament chamber, a number of doses of medicament remaining in the medicament chamber, and an expected time of medicament chamber emptying based on the second signal.
	Regarding Claim 10, Bock discloses the delivery device is non-electronic (see Par. 58).
	Regarding Claim 12, Examiner again notes that “the external device” is not positively required and therefore the disclosed invention of Bock is configured for and capable of interacting with an external device which includes a software application configured to display indicia related to the condition sensed by the one or more sensors.
	Regarding Claim 13, the sensors of Bock are part of a sensor assembly (whereby any “sensor” must inherently be part of an “assembly” based upon the accepted breadth of “assembly” as a collection of operative parts with the claim providing no further limitations or clarifications as to a narrower scope).
	Regarding Claim 14, Bock discloses the delivery device is a non-electronic delivery device (Par. 58), and
wherein the one or more sensors includes an electronic sensor configured to sense a condition of the non-electronic delivery device (see Fig. 4 – i.e. the sensors are electrically powered via battery/power supply 31, 32).
Regarding Claim 15, Examiner submits that the delivery device (1) of Bock is inherently “selected” from a plurality of delivery device models (i.e. the entire population of any conceivable delivery device) particularly as claimed, whereby Examiner submits that a reasonable and complete understanding of the metes and bounds of Claim 15 is not suggesting that the “selected” delivery device model is accompanied as part of the claimed workpiece with a plurality of other unselected delivery device models and therefore can be afforded very little patentable weight, and
wherein the one or more sensors are configured to sense the model of the selected delivery device (see Fig. 4).
Regarding Claim 16, Bock discloses the one or more sensors includes at least one of a magnetic sensor, a capacitive sensor, a pushbutton switch, a membrane switch, a molded elastomeric switch, a tactile switch, and an optical sensor (see e.g. 25, 29).
Regarding Claim 17, Bock discloses the communication accessory includes memory (241) and the communication accessory is configured to store the first signal in the memory as a saved signal (Par. 77).
Regarding Claim 18, Bock discloses the communication accessory is configured to send the second signal to the external device via a wireless connection (see e.g. 28 – Par. 85).
Regarding Claim 19, Bock discloses the delivery device and communication accessory to be part of a kit (see e.g. Fig. 4), wherein the delivery device is one of a plurality of delivery devices (i.e. the delivery device is one of a plurality of mass produced drug delivery devices of identical construction – whereby the claim does not specify the exact construction of this “kit” and whether these plurality of other “drug delivery devices” are positively collected within a container or in any other particular arrangement or relationship). Rather the claim only recites the drug delivery device of claim 1, wherein the drug delivery is ONE OF A PLURALITY OF DRUG DELIVERY DEVICES – which the drug delivery device (1) of Bock clearly is.
Bock discloses one or more sensors configured to sense a condition of each of the plurality of delivery devices (i.e. another of 25/29, 26, 27, 30 which is not relied upon for the aforementioned sensor of Claim 1); and
the communication accessory, the communication accessory configured to releasably couple to each of the plurality of delivery devices, i.e. since the device (1) of Bock is merely intended to be one of a plurality of mass produced devices whereby the device (2) is intended to be interchangeably swapped between associated devices as needed (see e.g. Par. 63, 124).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0354998 (“Bock”) as applied above, and further in view of U.S. Publication No. 2008/0312604 (“Boesen”).
Regarding Claims 5 and 6, Bock discloses the invention substantially as claimed except the needle is moveable relative to the delivery device between a retracted position to extended position – whereby the sensors are configured to “sense a position of the needle”. However, Bock does disclose that the sensor arrangements can include means (27) which detect and distinguish between a variety of different sounds produced by the injection device such as sounds which “occur when a dose is dialed… and/or when a dose is ejected/injected… and/or when a prime shot is performed” [emphasis added] (Par. 83).
	Related prior art injectors, see Boesen, are known which provide needles which are moveable relative to the delivery device from a retracted position to an extended position via operation of a button (124) which deploys the needle from the retracted position and the extended position (Par. 30).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Bock to utilize the injection button to facilitate needle extension, as disclosed by Boesen, to protect the user from accidental needle sticks prior to usage, whereby in performing such a modification the sensor arrangement will be configured to determine when a dose is ejected/injected, i.e. sense the position of the needle/activation of the needle deploy button based upon the acoustic cues indicative of operational states of the device.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0354998 (“Bock”) as applied above, and further in view of U.S. Publication No. 2013/0274655 (“Jennings”).
Regarding Claim 20, Bock discloses the invention substantially as claimed except that the delivery device is “electronic”. Rather Bock discloses mechanical actuation/operation of the device. However, Jennings discloses a related injection device (3) which can be configured to permit electronic operation, via and electric motor (3.5 – Par. Abstract, 14, 30). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the piston of Bock to be electrically operated via a motor, as disclosed by Jennings, thereby only achieving the expected results of selecting one well-known, art-recognized means by which a piston/plunger of a drug delivery device can be advanced. Neither the device of Bock or the device of Jennings “transfer” information without the use of the communication device (see Bock).
Claim(s) 1-3, 7-19, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0306929 (“Levesque”) in view of U.S. Publication No. 2014/0354998 (“Bock”).
Regarding Claim 1-3, 7-19, and 21, Levesque discloses a medicament delivery assembly comprising:
A non-electronic (Par. 56) delivery device (110) configured to deliver medicament to a user (Abstract), the delivery device comprising:
A medicament chamber (224) configured to hold a medicament (Par. 61);
A plunger (inter alia 258) configured to move relative to the medicament chamber to expel the medicament therefrom (Par. 82, 109);
A needle (212) coupled to the medicament chamber (see particularly in Fig. 5B), the needle moveable from a retracted position (Fig. 5A) to an extended position (Fig. 5B), wherein medicament flows through the needle from the medicament chamber to the user when the needle is in the extended position (Par. 86);
A needle deploy button (280) configured to move the needle between the retracted position and the extended position (Par. 90); and
A bolus delivery button (264) configured to deliver a bolus of medicament to the user through the needle (Par. 103).
Levesque discloses the invention substantially as claimed except that the system includes a “communication accessory releasably coupled” to the delivery device, the communication accessory containing sensor(s) for sensing condition(s) of the device, receive signal(s) from these sensor(s), and delivery additional signal(s) to an external device. However, Bock discloses a medicament delivery device (1) that is similarly directed toward insulin delivery (see Par. 3, Bock; see Par. 3, Levesque) and includes a communication accessory (2) which releasably couples to the delivery device (see at e.g. 20-1, 20-2; Fig. 4), the communication accessory including one or more sensors (see e.g. 25/92, 26, 27, 30) configured to sense a condition of the delivery device and provide a signal related to the sensed condition (see via 21, 23, or 28 – via processor 24), whereby the sensors comprise at least
A “third” sensor (27) configured to sense deliver of the medicament response to activation of a bolus delivery button (11 – Par. 83 – i.e. the sensor senses “when a dose is ejected/injected by pressing injection button 11”), wherein the communication accessory is configured to receive a signal from at least one of the one or more sensors (Par. 83) and to send a second signal related to the received signal to an external device (see Par. 64, 67, 84, 85) whereby it is understood that the external device is not positively required (but only functionally recited as part of the “configured” capabilities of the communication device) such that the “external device” could comprise any suitably constructed “external device” with any suitable combination of hardware/software configured to receive the audible (23), visual (21), or electronic data (28) signals and is configured to display indicia related to the condition sensed by the one or more sensors. Bock discloses that “[t]he present invention… may equally well be deployed with injection devices that eject other medicaments, or with other types of medical devices”. (Par. 55).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Levesque to interface with an electronic communication accessory having various sensors including sensors for determining various conditions of the device related to the volume of a delivered dose as well as those which determine type/model of the device to determine what specific medicament is being delivered (Par. 74, 73, 77, 82, 128, 129, 130). In order to keep an automated record of operation of the device to record the time, volume, type of medicament, treatment compliance…etc. automatically without requiring a user to manually record drug delivery events (e.g. the insulin delivery events performed by the device of Levesque) and send that log, stored in memory, to an external device for further consideration/processing/recording.
Regarding Claim 22, again, Examiner notes that the “external device” and therefore the “software” are not positively required by the device. Rather recitation of the device is only as part of a functional configuration of the communication accessory, see “the communication accessory is configured to… send a second signal related to the received signal to an external device… wherein the external device includes a software application…”. The communication accessory of Levesque (as modified by Bock) is configured to send signals related to the recording of a variety of data including that aggregated as a log of performed ejections/injections (Par. 77 - Bock) wherein this log data is configured to be shared wirelessly (Par. 73-75, 85, 94 – Bock) such that any suitably constructed external device having suitable hardware and software will be configured to determine at least one of a model of the delivery device, a number of boluses delivered by the medicament delivery device (, a number of boluses remaining in the medicament delivery device, a volume of medicament delivered from the medicament delivery device, a number of doses of medicament delivered from the medicament delivery device, a volume of medicament remaining in the medicament delivery device, a number of doses of medicament remaining in the medicament delivery device, a time the needle was deployed by the medicament delivery device, and an expected time when a medicament chamber in the medicament delivery device will be empty based on the second signal (Par. 3, 57, 64, 73, 74, 77, 85, 88, 94, 127). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0306929 (“Levesque”) in view of U.S. Publication No. 2014/0354998 (“Bock”) as applied above, and further in view of U.S. Publication No. 2015/0144793 (“Whalley”).
Regarding Claim 4, Levesque in view of Bock discloses the invention substantially as claimed except the sensors are configured to directly “sense a position of the plunger in the medicament chamber”. While Bock does provide acoustic sensors which are configured to sense movement of the piston/plunger as part of drug delivery, it is not fully appreciated whether this arrangement described by Bock is necessarily “a position of the plunger”. However, Whaley discloses a related accessory module (200) which is likewise configured to interface with a drug delivery device (210) to determine use information associated therewith. Whaley discloses that this data can be determined by a sensor arrangement (Fig. 7) which senses the exact spatial position of the plunger (314) within the medicament chamber (310) to determine how much of a medicament has been delivered in a particular injection event and how much medicament remains (Par. 4, 63). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the drug delivery device and accessory module of the invention of modified Levesque to determine the precise positional location of the piston within the medicament delivery cartridge, as disclosed by Whaley, in order to determine the volume of medicament already delivered as well as the amount of remaining dose in the container thereby serving the confirm the input received from the other audio/optical sensor arrangements.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0306929 (“Levesque”) in view of U.S. Publication No. 2014/0354998 (“Bock”) as applied above, and further in view of U.S. Publication No. 2010/0274202 (“Hyde”).
Regarding Claims 5 and 6, Levesque, in view of Bock, discloses that the device can acoustically determine the various signals of the device associated with injection/ejection, whereby it would be understood that such injection/ejection processes are responsive to the needle being inserted responsive to the needle deploy button – e.g. if the device detects an injection event it must be understood that the needle is in the extended position responsive to the needle deploy button. However, should this argument not be found persuasive the following is presented. Hyde discloses a related injection device (100) which utilizes position sensor arrangements (500) to determine the extended/retracted status of the needle (108 – Par. 41). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the accessory module of the modified invention of Levesque to include sensors configured to determine the positon of the needle responsive to the needle deploy button in order to provide logged information related to the timestamp for needle insertion and removal incident to use of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783       
08/29/2022